5 U.S. 282 (____)
1 Cranch 282
THOMPSON
v.
JAMESON.
Supreme Court of United States.

*286 Swann, for the plaintiff in error.
E. J Lee and Key, for the defendant.
Swann.
E.J. Lee, for the defendant in error.
*289 The Court gave no opinion upon the other points, but, considering this variance as fatal,
Reversed the judgment.
The Chief Justice observed, that there was no clause in the declaration stating that Thompson undertook to pay if Hadfield did not, and therefore an action of debt would not lay.